Name: 2011/809/EU: Council Decision of 30Ã November 2011 on the position to be taken by the European Union within the General Council of the World Trade Organization on the extension of the WTO waiver in order to implement the EU autonomous preferential trade regime for the Western Balkans
 Type: Decision
 Subject Matter: trade policy;  economic geography;  tariff policy;  world organisations
 Date Published: 2011-12-07

 7.12.2011 EN Official Journal of the European Union L 324/28 COUNCIL DECISION of 30 November 2011 on the position to be taken by the European Union within the General Council of the World Trade Organization on the extension of the WTO waiver in order to implement the EU autonomous preferential trade regime for the Western Balkans (2011/809/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union has adopted legislation renewing the autonomous preferential trade regime for the Western Balkans until 31 December 2015. In the absence of a waiver from the Unions obligations under paragraph 1 of Article I of the General Agreement on Tariffs and Trade 1994 (GATT 1994), the treatment provided for in the autonomous preferential trade regime would need to be extended to all other Members of the World Trade Organization (WTO). It is therefore appropriate to seek a waiver from paragraph 1 of Article I GATT 1994 pursuant to paragraph 3 of Article IX of the Marrakesh Agreement establishing the World Trade Organization. (2) The Union submitted such a request on 26 October 2011, and the WTO General Council is to deliberate thereon. (3) It is appropriate, therefore, to establish the position to be taken by the Union within the WTO General Council concerning that request, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the World Trade Organization is to approve the extension of the WTO waiver for the Western Balkans until 31 December 2016. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 November 2011. For the Council The President J. VINCENT-ROSTOWSKI